Citation Nr: 0833892	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-28 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for bilateral flat 
feet.

3.  Entitlement to service connection for a left ankle 
condition, claimed as secondary to bilateral flat feet.

4.  Entitlement to service connection for a right ankle 
condition, claimed as secondary to bilateral flat feet.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 2002 to April 
2005.  

This case comes to the Board of Veterans' Appeals (Board) 
from September 2005 and March 2006 rating decisions of the 
Regional Office (RO) in St. Petersburg, Florida.

Although the veteran requested a Travel Board hearing in her 
August 2006 substantive appeal, she failed to report for that 
hearing in August 2008, although information regarding the 
time and place of the hearing was provided.  She did not 
request a postponement and has provided no explanation for 
her failure to attend the hearing.  Accordingly, the 
claimant's request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

The issues of entitlement to service connection for bilateral 
flat feet and right and left ankle conditions secondary to 
bilateral flat feet are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's acquired psychiatric disorder, to include 
PTSD, clearly and unmistakably existed prior to service.

2.  Clear and unmistakable evidence shows that the veteran's 
preexisting psychiatric disorder, to include PTSD, was not 
aggravated during service.




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).    

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. § 
3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

The presumption of soundness attaches, as here, where there 
has been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  38 
C.F.R. § 3.304(b) (2007) requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran asserts her currently-diagnosed personality 
disorder with PTSD is related to her period of active 
service.  Specifically, she alleges that the psychiatric 
condition from which she suffered as a child and adolescent 
resurfaced while stationed in Korea due to her inability to 
adjust to the military lifestyle.  However, upon review of 
the record, the Board finds that her current psychiatric 
disability clearly and unmistakably pre-existed entry into 
service and was not aggravated by service. 

On her July 2002 Report of Medical History upon induction, 
the veteran indicated that she never had nervous trouble of 
any sort, never received counseling of any type, never 
suffered from depression or excessive worry, and never 
attempted suicide.  Her July 2002 Report of Medical 
Examination upon induction indicated that her psychiatric 
state was within normal limits.  Accordingly, the presumption 
of soundness applies in this case. See 38 C.F.R. § 3.304(b).

Nevertheless, clear and unmistakable evidence shows that the 
veteran had an acquired psychiatric disorder prior to 
service.  In her March 2004 Report of Medical Examination at 
separation, she indicated that had trouble falling asleep, 
received counseling from social work services for depression 
and from being sexually abused as a child, attempted suicide 
twice as an adolescent and experienced suicidal thoughts as 
recently as February 2005, and received inpatient mental 
health treatment in service as well as private mental health 
treatment as an adolescent.  Her March 2005 Report of Medical 
Examination upon separation indicated that her psychiatric 
condition was abnormal because she "admits homosexuality."  

Post-service treatment records indicate mental health 
treatment and suicidal observation notes which diagnose her 
with adjustment disorder and major depressive disorder.  

The veteran was afforded a VA mental disorders examination in 
February 2006.  The examiner noted that she was molested and 
sexually abused extensively from age 9 to 15, and had a long 
history of impulsive behaviors including cutting, repeated 
suicidal attempts and gestures, marked affect of stability in 
relationships, and difficulties controlling her emotions and 
anger, all of which predated military service.  The examiner 
opined that there was "overwhelming evidence" that the 
veteran "had significant psychiatric problems prior to 
military service" and concluded that "her condition was 
neither exacerbated or began while in the service as 
borderline personality disorder and [PTSD] had significant 
evidence of prominent dysfunction prior to service."  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

In light of these findings, the Board concludes that the 
veteran's psychiatric disorder clearly and unmistakably 
preexisted service.  With respect to rebutting the 
presumption of soundness, however, the Board's inquiry does 
not end with a determination that the veteran's psychiatric 
disorder clearly and unmistakable preexisted service.  The 
Board must also determine whether her preexisting psychiatric 
disorder clearly and unmistakable was not aggravated during 
service.  To make this determination, the Board must consider 
the veteran's service medical records as well as evidence 
developed after service.

The veteran's service treatment records and the opinion of 
the VA examiner together provide clear and unmistakable 
evidence that her preexisting psychiatric disorder was not 
aggravated during service.  The Board also observes that 
there is no competent post-service evidence or opinion 
suggesting that the veteran's psychiatric disorder was 
aggravated during service.  On the contrary, the February 
2006 VA examiner opined that there was "overwhelming 
evidence" that the veteran had "significant psychiatric 
problems prior to military service" and concluded that "her 
condition was neither exacerbated or began while in the 
service as borderline personality disorder and [PTSD] had 
significant evidence of prominent dysfunction prior to 
military service."  Such facts clearly provide evidence 
against the veteran's claim that this condition was 
aggravated by service.  The Board is therefore unable to 
conclude that the veteran's preexisting psychiatric disorder 
was aggravated during service.  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  38 U.S.C.A. § 5107(b).  Overall, clear and 
unmistakable error shows that the veteran's psychiatric 
disorder preexisted service and was not aggravated therein.  
Accordingly, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  Thereafter, the claim was 
readjudicated in a July 2006 statement of the case.  Thus, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal and cured 
any timing defects.  

For these reasons, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting her in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  Further, the veteran submitted additional 
records and several written statements.  Next, specific VA 
medical opinions pertinent to the issue on appeal were 
obtained in February 2006.

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.


REMAND

The veteran also seeks service connection for bilateral flat 
feet and bilateral ankle conditions claimed as secondary to 
her bilateral flat feet.  In her July 2002 Report of Medical 
Examination at induction, it was noted that she suffered from 
mild pes planus.  In an August 2005 VA examination report, a 
VA examiner noted that there was evidence of bilateral flat 
feet with varus deformity of both ankles.  X-rays of the feet 
revealed a right calcaneal spur.  However, the examiner did 
not address whether these foot and ankle conditions were in 
any way aggravated in or otherwise related to service.  

Under the circumstances, the Board finds that the veteran 
must be afforded an appropriate VA examination to determine 
whether her bilateral flat feet were aggravated by service 
and whether her bilateral ankle conditions were caused or 
aggravated by her bilateral flat feet.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, and etiology of her 
bilateral flat feet and bilateral ankle 
disabilities.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND.  All indicated testing should be 
accomplished.  Thereafter, the examiner 
should offer an opinion as to 

a.  whether there was an increase in 
pes planus disability during such 
service, and, if so, whether that 
increase in disability was due to 
the natural progress of the disease; 
and 

b.  whether it is at least as likely 
as not (50 percent or greater) that 
the veteran's bilateral ankle 
problems are related to her period 
of active duty service or her 
bilateral flat feet.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

2.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
in light of all pertinent evidence and 
legal authority.  If either claim remains 
denied, the veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


